UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-1521


CLUCK-U, CORP.,

                  Plaintiff - Appellee,

          v.

KEITH DOUGHERTY, on behalf of Docson Consulting LLC,

                  Appellant,

MICHAEL GHIGLIERI,

                  Defendant – Appellant,

          and

C.U.C. OF MARYLAND, INC.; KEN & JIM C.U.C., INC.; KENNETH A.
BRADY,

                  Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-02105-DKC)


Submitted:   August 22, 2013                  Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael Ghiglieri and Keith Dougherty, Appellants Pro Se.
Richard Charles Daniels, DANIELS & DANIELS, LLC, College Park,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Keith   Dougherty   and       Michael   Ghiglieri   appeal   the

district court’s order denying their Fed. R. Civ. P. 60(b)(4),

(6) motion for relief from a state court judgment.                We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                See

Cluck-U, Corp. v. Dougherty, No. 8:10-cv-02105-DKC (D. Md. Mar.

21, 2013).    We deny as moot Appellants’ motion to adopt a brief

filed in a Tenth Circuit case.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                    3